           Case 1:20-cv-04504-JPC Document 18 Filed 09/11/20 Page 1 of 2


                                                                                                     9/11/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
FALCO ERMERT,                                                           :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-4504 (AJN) (JLC)
                                                                        :
NEWSWEEK MEDIA GROUP, INC.,                                             :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated September 10, 2020 (Dkt. No. 15), Judge Nathan

referred this case to me for settlement. 1 The parties are directed to advise the

Court within 30 days when they wish to schedule a settlement conference. The

parties should do so by filing a letter-motion on the docket that indicates at least

three dates that are mutually convenient for the parties. Alternatively, counsel are

free to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find

a mutually convenient date for the parties and the Court. In light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be

conducted telephonically. Using the Court’s conference line system, the Court will

begin the settlement conference in joint session with all parties on the line before




1 Although the parties indicated that they consent to my jurisdiction for all further
proceedings in their Case Management Plan and Scheduling Order, which was so
ordered by Judge Nathan on September 10, 2020, it appears that they selected the
consent option in error as they made other requests addressed to Judge Nathan,
including a request for a referral to a Magistrate Judge for a settlement conference.
See Dkt. No. 17.
        Case 1:20-cv-04504-JPC Document 18 Filed 09/11/20 Page 2 of 2




breaking into private session and speaking to the parties individually, as the

technology the Court is using can facilitate breakout sessions with each side.

      SO ORDERED.

Dated: September 11, 2020
       New York, New York
